

Exhibit 10.16


ADJUSTABLE RATE NOTE




$100,000.00                                                                                                                                       May
11, 2001


FOR VALUE RECEIVED, the undersigned, KES, Inc., an Ohio corporation (“Maker”),
having an address of 2817 Crain Highway, Upper Marlboro, Maryland 20774, hereby
promises to pay to the order of JOHN DAVID DAVENPORT, an individual (“Payee”),
at his offices at 1103 West Saint Andrews Drive, Edmond, Oklahoma 73003, or such
other place as the holder of this Note may from time to time designate in
writing, the principal sum of ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00), together with interest on the unpaid principal balance from day
to day remaining at the Applicable Interest Rate (as hereinafter defined), as
follows:


1.           Definitions.  As used herein, the following terms shall have the
respective meanings indicated:


(i)
Prime Rate.  The term “Prime Rate” as used herein shall mean a rate per annum
equal to the base, prime or index commercial loan interest rate established and
published or announced as such from time to time by Citibank, N.A., in New York,
New York, or its successor (“Citibank”), and is not necessarily the lowest
interest rate charged by Citibank on commercial loans.  If Citibank should have
more than one established and published or announced base or prime commercial
loan rate, the “Base Rate” herein shall mean Citibank’s highest established and
published or announced base or prime commercial loan rate.  Without notice to
Maker or any other party, Prime Rate shall automatically fluctuate upward and
downward as and in the amount by which said base or prime commercial loan rate
shall fluctuate.



(ii)
Maximum Rate.  The term “Maximum Rate” as used herein shall mean the maximum
rate of interest permitted from time to time by applicable law.



(iii)
Applicable Interest Rate.  The term “Applicable Interest Rate” as used herein
shall mean the rate, which shall from day to day be at the annual rate equal to
the lesser of the following:



(a)
the Maximum Rate; or



(b)
the sum of one percent (1%) plus the Prime Rate;



calculated on the basis of actual days over a year consisting of 365 days;
provided, however, if at any time a rate of interest specified in clause (b)
above would exceed the Maximum Rate, thereby causing the interest hereon to be
limited to the Maximum Rate, then any subsequent reduction in Prime Rate shall
not reduce the rate of interest hereon below the Maximum Rate until the total
amount of interest accrued hereon equals the amount of interest which would have
accrued hereon if the rate specified in clause (b) above had at all times been
in effect.  Each change in the rate of interest charged hereunder shall become
effective on the effective date of each change in the Prime Rate or Maximum Rate
without notice to Maker.


2.
Payment.  This note is due and payable as follows:



(i)
Interest on the principal sum of this Note is due and payable annually as it
accrues during the term hereof in annual installments commencing one year from
the date hereof and continuing on each annual anniversary date
thereafter.  Notwithstanding, in the event Maker does not have sufficient cash
flow to make an interest payment under this paragraph 2(i), Maker shall have the
right to defer such payment, with interest, until such time as cash flow is
available to make such payment, but not later than three (3) years from the date
hereof (the "Maturity Date");



(ii)
All unpaid and outstanding principal on this Note and all accrued and unpaid
interest on such principal amount shall be due and payable on the Maturity Date;
and



 
(ii)
The Note may be prepaid in whole or in part at any time during the term hereof.



Any payment shall be applied first to accrued interest due on the unpaid
principal balance and the remainder of each payment shall be applied to the
reduction of unpaid principal.



 
1
 
 
3.           Default and Remedies.  At the option of the holder of this Note,
the entire principal balance and accrued interest owing hereon shall at once
become due and payable without notice or demand upon the occurrence at any time
of any of the following events:


(i)
Default in the payment of any installment of principal or interest when due;



(ii)
Default in the performance of any of the covenants or provisions of, or the
occurrence of any default or event of default under, the Pledge Agreement or any
other deed of trust, mortgage, or other agreement securing this Note or
evidencing the indebtedness created hereby; or


(iii)
The bankruptcy or insolvency of, the assignment for the benefit of creditors by,
or the appointment of a receiver for any receiver for any property of any party
liable for the payment of this Note, whether as maker, endorser, guarantor,
surety, or otherwise; or



With respect to the events described in subparagraphs (ii) and (iii) above, the
holder of this Note agrees to furnish Maker ten (10) days prior written notice
of the occurrence thereof before declaring a default hereunder on account of
same.


All past due installments of principal and, if permitted by applicable law, of
interest, shall bear interest at the highest lawful rate permitted by applicable
law, or if no highest lawful rate is applicable hereto, then at the rate of
eighteen percent (18%) per annum.  During the existence of any default
hereunder, the entire unpaid balance of principal shall bear interest at the
highest rate permitted by applicable law.


4.           Attorney’s Fees and Costs.  If this Note or any installment due
hereunder is not paid when due, whether at maturity or by acceleration, or if it
is collected through a bankruptcy, probate, or other Court, whether before or
after maturity, the undersigned agrees to pay all costs of collection,
including, but not limited to, reasonable attorneys’ fees incurred by the holder
hereof.


5.           Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of Oklahoma, except to the extent such
laws are preempted by federal laws, in which case, this Note shall be governed
by such federal laws, as applied in the State of Oklahoma.  In the event the
enforceability or validity of any provision of this Note or of any document
evidencing or securing the indebtedness represented by this Note is challenged
or questioned, such provision shall be governed by, and shall be construed in
accordance with, whichever applicable federal or state law would uphold or would
enforce such challenged or questioned provision.



 
2
 
 

6.           Usury Savings Clause.  All agreements between Maker and the holder
hereof whether now existing or hereafter arising and whether written or oral are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of the maturity hereof or otherwise, shall the amount
paid, or agreed to be paid, to the holder hereof for the use, forbearance, or
detention of the money to be loaned hereunder or otherwise or for the payment or
performance of any covenant or obligations contained herein or in any document
evidencing, securing or pertaining to the indebtedness evidenced hereby, exceed
the maximum amount permissible under applicable law.  If from any circumstances
whatsoever, fulfillment of any provision hereof or other document at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the holder hereof should ever receive an amount deemed interest by
applicable law which shall exceed the highest lawful rate, such amount which
would be excessive interest shall be characterized as an expense, rather than as
interest, or be applied to the reduction of the principal amount owing hereunder
or on account of any other principal indebtedness of the undersigned to the
holder hereof, and not to the payment of interest or if such excessive payment
cannot be characterized as an expense, and exceeds the unpaid balance of
principal hereof and such other indebtedness, the excess shall be refunded to
Maker.  All sums paid or agreed to be paid by the undersigned for the use,
forbearance or detention of the indebtedness of the undersigned to the holder
hereof shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full.  The terms and provisions of this paragraph shall control and supersede
every other provision of all agreements between the undersigned and holder
hereof.


7.           Waiver.  Except as expressly provided herein, the Maker and any
sureties, guarantors and endorsers of this Note jointly and severally waive
demand, presentment, notice of nonpayment, notice of dishonor, notice of default
and opportunity to cure, notice of intent to accelerate, notice of acceleration,
diligence in collecting, grace, notice and protest, and consent to all
extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder.  The holder
shall similarly have the right to deal in any way, at any time, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearances whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder.
 
8.           Notices.  Any notice or demand required hereunder shall be deemed
to be delivered when deposited in the United States mail, postage prepaid,
certified mail, return receipt requested, addressed to Maker or Payee, as the
case may be, at the address set out hereinbelow, or at such other address as
such party may hereafter deliver in accordance herewith.  Any other method of
delivery of notice or demand shall be effective only when actually received by
the recipient thereof.  If and when included within the term “Maker” or “Payee”
there are more than one person, all shall jointly arrange among themselves for
their joint execution and delivery of a notice to the other specifying some
person at some specific address for the receipt of all notices, demands, payment
or other documents.  All persons included within the terms “Maker” or “Payee”
respectively, shall be bound by notices, demands, payments and documents given
in accordance with the provisions of this paragraph to the same extent as if
each had received such notice, demand, payment or document.


9.           Successors and Assigns.  This Note and all covenants, promises and
agreements contained herein shall be binding upon and shall inure to the benefit
of Maker and Payee, and their respective successors and assigns.


10.           Joint and Several Liability.  Should this Note be signed or
endorsed by more than one person and/or entity, all of the obligations herein
contained shall be considered the joint and several obligations of each maker
and endorser hereof.


11.           Termination.  This Note may not be terminated orally, but only by
a discharge in writing by the holder of this Note at the time such discharge is
sought.



 
3
 
 

EXECUTED IN Upper Marlboro, Maryland, as of the day and year first above
written.


MAKER:


KES, INC., an Ohio corporation






By:           /s/ Gerald G.
Barton                                                      
Gerald G. Barton, President


ADDRESSES FOR NOTICES


PAYEE:
 
MAKER:
     
John David Davenport
 
KES, Inc.
1103 W. Saint Andrews Drive
 
c/o Landmark National
Edmond, Oklahoma 73003
 
2817 Crain Highway
   
Upper Marlboro, MD 20774



 
 
 
4